SUMMARY ORDER
Pursuant to 28 U.S.C. § 1915(e)(1), the Clerk’s Office shall appoint counsel to represent appellant in this appeal. Counsel for the parties are directed to brief the following issues:
1. Whether, under 42 U.S.C. § 1382(e)(4)(A), appellant was “fleeing to avoid prosecution, or custody or confinement after conviction.”
2. What standard of review applies and what standard of deference, if any, is appropriate to applicable regulations or other interpretive authority of the Social Security Administration.
3. What relief, if any, plaintiff is entitled to if this Court determines that he was not statutorily ineligible for Supplemental Security Income.
Counsel for appellant shall serve and file a brief within 40 days after the date of appointment of counsel. Counsel for appellees shall serve and file a brief within 30 days after service of the brief of appellant. Counsel for appellant may serve and file a reply brief within 14 days after service of the brief of appellee. The length of briefs is to be governed by Rule 32 of the Federal Rules of Appellate Procedure.
This appeal shall be assigned, in the normal course, to a panel for hearing oral argument and rendering a decision.